                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



YVONNE TAYLOR, and SOUTH DAKOTA                                  3:19-CV-03003-RAL
MUNICIPAL LEAGUE,

                       Plaintiffs,
                                                        OPINION AND ORDER GRANTING
                                                       TEMPORARY RESTRAINING ORDER



STEVEN HAUGAARD, IN HIS OFFICIAL
CAPACITY AS SPEAKER OF THE HOUSE,

                       Defendant.




        In a complaint and motion papers filed January 22, 2019, Plaintiffs Yvonne Taylor and

the South Dakota Municipal League (the League) claim that Defendant Steven Haugaard, the

speaker of the South Dakota House of Representatives, violated their constitutional rights by

banning Taylor—a long time lobbyist and executive director ofthe League—firom the floor ofthe

South Dakota House of Representatives(House Floor) because of an article she published in May

2018. Doc. 1. The Plaintiffs moved for a preliminary injunction requiring Speaker Haugaard to

allow Taylor on the House Floor during the hours it is open to the public. Doc. 3. Haugaard

through the South Dakota Attomey General's office admitted service ofthe complaint and motion

papers. Doc. 6. Because of the time-sensitive nature of the case, this Court coordinated with the

parties' counsel to set a hearing on the motion for January 24, 2019. Shortly before the hearing

was to occur, counsel advised that the case was getting settled, but nothing more has been filed

since. Because Plaintiffs' filings meet the standard for issuance of a temporary restraining order
(TRO), and present a case for entry of a preliminary injunction, this Court enters a TRO at this

time to avert immediate and irreparable injury to Plaintiffs while settlement discussions occur.

I.     Facts'

       Taylor is the executive director of the League, a non-profit organized to represent South

Dakota's incorporated municipalities. Doe. 1 at^ 7; Doe.4 at 1. She is also a long-time lobbyist,

having been registered to lobby on the League's behalf since 1997. Doc. 1 atf 2. Taylor writes a

column for the monthly newsletter the League sends to its members. Doc. 4 at ^ 6. In the May

2018 newsletter, she published a column urging readers to register to vote in the June 5, 2018

primary and again in the November election. Doc. 4-1. The column drew a distinction between

legislators who were "the Normal"—described as "willing to look at issues one by one, listen to

facts, and make rational decisions"—and "the Wackies"—described as "opposed to government

in general and all forms oftaxation," believing "state and local governments are ripping them off,"

and thinking "facts they don't like are lies." Doc. 4-1. Taylor wrote about unopposed legislation

that had died in the South Dakota House of Representatives because of the "Wackies" and how

"[w]e desperately need to get that 'wacky ratio' down [and get] good quality people to serve."

Doc. 4-1.


       According to Taylor's affidavit. Speaker Haugaard on Monday, January 14, 2019, called

Taylor into his office, asked her to close the door, and for the first time spoke with her about her
May column. Doc.4 at 2. As Taylor's affidavit tells it, Haugaard said that Taylor's column made

the Legislature look like "a bunch of buffoons" and that, while Taylor was entitled to privately




'This Court takes the facts from the complaint and Taylor's affidavit and is not making any
findings of fact at this time. Indeed, this Court had expected to learn what, if any, facts are in
dispute during the hearing it had scheduled for January 24 and conduct an evidentiary hearing on
any disputed facts at that time.
think those thoughts, she could not publish them. Doc.4 at 2. Haugaard then asked Taylor not to

be on the House Floor when open to the public until further notice. Doc.4 at 2.

       On January 16, 2019, Taylor had a letter delivered to Speaker Haugaard on the League's

stationary recounting their conversation and the directive that Taylor not be on the House Floor

until further notice. Doc. 4-2. Taylor protested the directive, asserting that she found no authority

by statute or otherwise to ban her from the House Floor and to disrupt her work as a lobbyist in

that manner. Doc. 4-2. Taylor asked for Haugaard to provide in writing his authority for banning

her by end of day or she would resume her duties including being on the House Floor when it is

open to the public. Doc. 4-2.

       Speaker Haugaard did not respond to Taylor's letter. Doc. 4-2. The next day, on January

17,2019, Taylor sought to enter the House Floor when it was open to the public, but the assistant

sergeant at arms intervened, saying that he had been instructed by the Speaker not to let her on the

House Floor and handing her a section of Mason's Rules conceming "Public Order" in legislative

bodies. Doc.4 at 2; Doc. 4-3.

       Most South Dakota legislators lack offices,so their desks on the floor ofthe senate or house

is where legislators can be found and conduct meetings. Lobbyists, when the floor is open to the

public, meet with legislators on the floor and circulate sign-up sheets to sponsor bills there. The

deadline this year for getting bill draft requests with completed sign-up sheets to the Legislative

Research Council(LRC)is Monday, January 28, 2019. Doc. 4 at 2. The legislative session in

South Dakota is short, under 40 days in length. Doc.4 at 2. Taylor's banishment from the House

Floor impedes her ability to lobby for the League and for her other interest group,the South Dakota

Police Chiefs' Association. Doc.4 at 2; Doc. 4-2.

11.    Legislative Immunity
        The initial question here is whether legislative immunity protects Speaker Haugaard from

being sued. Absolute legislative immunity shields state legislators from certain suits for damages

and injunctive relief. Supreme Court of Va. v. Consumers Union of the U.S.. Inc.. 446 U.S. 719,

732-33 (1980); Church v. Missouri. No. 17-2857, 2019 WL 149484, at *10-12(8th Cir. Jan. 10,

2019). The purpose of legislative immunity "is to insure that the legislative function may be

performed independently without fear of outside interference." Consumers Union. 446 U.S. at

731. This immunity only applies, however,ifthe act in question was undertaken "in the sphere of

legitimate legislative activity." Bogan v. Scott-Harris. 523 U.S. 44, 54(1998); see also Young v.

Mercer Ctv. Comm'n. 849 F.3d 728, 733(8th Cir. 2017); Leaphart v. Williamson. 705 F.3d 310,

313(8th Cir. 2013). Determining whether an act is legislative "turns on the nature ofthe act, rather

than on the motive or intent ofthe official performing it." Bogan. 523 U.S. at 54. The question,

then, is "whether, stripped of all considerations ofintent and motive, the actions were legislative."

Id. at 55. Haugaard bears the burden of showing that legislative immimity applies to his actions.

Canarv v. Osbom.211 F.3d 324, 328 (6th Cir. 2000).

        Drawing the line between legislative and non-legislative activity sometimes is difficult.

The Eighth Circuit recently explained that the "act must be legislative 'in substance,' bearing 'all

the hallmarks of traditional legislation,' and 'in form,' involving 'integral steps in the legislative

process.'" Church. 2019 WL 149484, at *9(quoting Bogan. 523 U.S. at 55). "The hallmarks of

traditional legislation include the use ofdiscretion, the making of policy that implicates budgetary

priorities and the provisions of services, and prospective implications that reach beyond the

particular persons immediately impacted." Schmidt v. Contra Costa Ctv.. 693 F.3d 1122, 1137

(9th Cir. 2012). That is, legislative acts "typically involve the adoption ofprospective, legislative-

type rules, rules that establish a general policy affecting the larger population." Kensington
Volunteer Fire Dep't. Inc. v. Montgomery Ctv.. 684 F.3d 462, 470-71 (4th Cir. 2012)(citation

omitted). "To determine whether an act is legislative in form,courts look at whether the defendants

acted pursuant to constitutional or statutory procedures." Baglev v. Blagoievich. 646 F.3d 378,

392(7th Cir. 2011).

       Haugaard's decision to ban Taylor from the House Floor was not "within the sphere of

legitimate legislative activity." In contrast to "traditional legislation," the ban was not a general

policy that affected the larger population. Nor was it a decision with prospective implications

reaching beyond Taylor. Instead, the ban was an ad hoc decision that applied to and affected only

Taylor. Moreover, nothing in the record suggests that the ban involved the "integral steps in the

legislative process." There is no indication that Haugaard was following South Dakota's

legislative procedures when he harmed Taylor, and the ban was not related to any legislation or

legislative function. In short. Speaker Haugaard's ban ofTaylor was not legislative in either form

or substance.


       This decision is consistent with cases that appear to have analogous facts. In Kamplain v.

Curry Countv Board of Commissioners. 159 F.3d 1248 (10th Cir. 1998), for instance, a board of

county commissioners voted to ban the plaintiff from commission meetings after the plaintiff

protested the board's decision to award a contract to a competing bidder. Id at 1250. The board

later decided that the plaintiff could attend its meetings but could not speak at or participate in

them. Id The Tenth Circuit held that these acts were not legislative because "the circumstances

of[the] case did not concern the enactment or promulgation of public policy" and therefore were

not "related to any legislation or legislative function." Id at 1252. Similarly, the district court in

Scum V. Osbome. No. 3:17-cv-00069-GFTV, 2018 WL 4691332(E.D. Ky. Sept. 28, 2018), held

that legislative immunity did not apply to a decision to ban the plaintiff from an area ofthe eapitol
building because of offensive comments he made. Id at *6. The district court reasoned that the

ban was not legislative in nature because it was an ad hoc decision that only affected the plaintiff

and did not bear the hallmarks oftraditional legislation. Id As in Kamplain and Scum,legislative

immunity does not apply to Haugaard's decision to han Taylor from the House Floor.

III.   Discussion


       Plaintiffs filed a motion for a preliminary injunction under Federal Rule ofCivil Procedure

65(a), supported by an affidavit and memorandum of law. When addressing a motion for

preliminary injunction, this Court considers the factors set forth in Dataphase Svstems. Inc. v. C.L.

Svstems. Inc.. 640 F.2d 109 (8th Cir. 1981)(en banc): "(1) the threat of irreparable harm to the

movant;(2)the state of the balance between this harm and the injury that granting the injunction

will inflict on other parties litigant;(3)the probability that movant will succeed on the merits; and

(4)the public interest." Id at 113; see also Perfetti Van Melle USA. Inc. v. Midwest Processing.

LLC. 135 F. Supp. 3d 1015, 1019(D.S.D. 2015)(applying Dataphase factors when considering a

request for a preliminary injunction). This Court intended to have a hearing on the motion for

preliminary injunction on January 24, and Speaker Haugaard had notice of the hearing with

counsel having noticed an appearance. Doc. 7. A preliminary injunction can issue "only on notice

to the adverse party," Fed. R. Civ. P. 65(a), and this Court will not consider entry of a preliminary

injunction or make any findings of fact until hearing from both parties.

       Rule 65(b)meanwhile allows this Court to issue a TRO without notice if"(A)specific facts

in an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition; and(B)the

movant certifies in writing any efforts made to give notice . . . ." Fed. R. Civ. P. 65(b). "A

temporary restraining order under Rule 65(b) is to prevent immediate and irreparable harm and
typically to preserve the status quo until the Court ean hear from both sides." Institute for Free

Speeeh v. Jaekley. 340 F. Supp. 3d 853, 858 (D.S.D. 2018). Plaintiffs filed an affidavit averring

immediate and irreparable injury under Rule 65(b)(1)(A). Haugaard has received notice of this

suit and all filings, with an admission of service having been filed. Does. 6, 7. Thus, there is

certification in writing of actual service under Rule 65(b)(1)(B). Doc. 6. When a defendant

receives actual notice of injunctive relief sought, the district court may consider both standards

governing TRO motions and preliminary injunction motions in deciding what, if any, injunctive

relief to grant. Crow Creek Sioux Tribal Farms. Ine. v. U.S. Internal Revenue Serv.. 684 F. Supp.

2d 1152, 1156 (D.S.D. 2010); Saint v. Neb. Sch. Activities Ass'n. 684 F. Supp. 626, 627 n.l (D.

Neb. 1998). This Coiut will look to the more detailed Dataphase factors in making a preliminary

evaluation of what, if any, injunctive relief should enter while the parties are working toward a

settlement.


       a) Irreparable Harm

       The first Dataphase factor concerns the threat of irreparable harm to Taylor. "Irreparable

harm occurs when a party has no adequate remedy at law, typically because its injuries cannot be

fully compensated through an award of damages." Gen. Motors Corp. v. Harrv Brown's. LLC,

563 F.3d 312, 319(8th Cir. 2010). As the Supreme Court reeognized many years ago,"the loss

of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury." Elrod v. Bums.427 U.S. 347,373(1976). Taylor's affidavit makes clear that

the ban is harming her ability to lobby, an activity that is generally protected by the First

Amendment. Brinkman v. Budish.692 F. Supp.2d 855,861 (S.D. Ohio 2010). The South Dakota

legislative session is quite short and a deadline for submission to the LRC ofsponsor lists on draft
legislation is fast approaching. The harm appears to be immediate and irreparable under Rule

65(b)(1)(A) and under the first Dataphase factor.

       b) Balance of the Harms

       The balance of the harms appears to favor Plaintiffs. As the Supreme Court of the United

States long ago recognized,"the loss of First Amendment freedoms,for even minimal amounts of

time, unquestionably constitutes irreparable injury." Elrod. 427 U.S. at 373. The harm suffered

by Plaintiffs thus is irreparable and significant. Meanwhile, there appears to be little harm to

Speaker Haugaard in allowing Taylor access to the House Floor alongside other lobbyists and the

public, as she has done for decades as a lobbyist and executive director for the League. Haugaard

appears to have no legitimate interest (if it was his intention to do so, which the Court does not

know) to punish journalists or lobbyists for columns he deems to make legislators appear like

buffoons. There appears to be little harm to Haugaard's legitimate interests to allow Taylor access

like other lobbyists and the public have to the House Floor.

       c) Probability of Success on the Merits

       The third Dataphase factor focuses on the probability that the movant will succeed on the

merits. Haugaard's banning Taylor from the House Floor appears not to have been "government

action based on presumptively reasoned democratic processes." Planned Parenthood Minn.. N.D..

S.D. V. Rounds. 530 F.3d 724, 732(8th Cir. 2008)(en banc). Thus, Taylor need only show that

she has a "fair chance of prevailing" on the merits. Id. A "fair chance of prevailing" does not

necessarily mean a greater than fifty percent likelihood of prevailing on the merits of the claim.

Id at 731-32.


       Taylor is suing Speaker Haugaard under § 1983, which provides a cause of action against

any "person" who, acting "under color of state law, deprives another of "rights, privileges, or
immunities secured by the Constitution" or granted by federal statute. 42 U.S.C. § 1983. Taylor

argues that the ban violates the First Amendment because it is a content-based restriction on free

speech and because Haugaard imposed the ban to retaliate for Taylor writing the article. This

Court focuses on the retaliation claim for purposes ofthe motion for a preliminary injunction.

        The First Amendment generally bars government officials from retaliating against an

individual for exercising her right to free speech. Hartman v. Moore. 547 U.S. 250, 256 (2006).

To state a First Amendment retaliation claim, Taylor must show:(1)that she engaged in activity

protected by the First Amendment;(2)that the Haugaard took adverse action against her that would

chill a person of ordinary firmness from continuing the activity; and (3) that the adverse action

was motivated at least in part by Taylor's protected activity. Bennie v. Munn.822 F.3d 392, 397

(8th Cir. 2016); Greenman v. lessen. 787 F.3d 882,891 (8th Cir. 2015h see Mt. Healthv Citv Sch.

Dist. Bd. of Educ. v. Dovie. 429 U.S. 274,287(1977).

        As to the first element, the First Amendment protects the criticism of public officials as

well as the publication of articles on political matters. 281 Care Comm. v. Ameson.766 F.3d 774,

784(8th Cir. 2014)("Political speech is the primary object ofFirst Amendment protection and the

lifeblood of a self-governing people.")(citation omitted); Williams v. Citv of Carl Junction. 480

F.3d 871,874(8th Cir. 2007)("The criticism ofpublic officials lies at the heart ofspeech protected

by the First Amendment...."). Here, Taylor wrote and published an article encouraging people

to vote and criticizing some members of the South Dakota legislature. The First Amendment

protects this activity, so it appears that Taylor can satisfy the first element of her retaliation claim.

        The second element requires this Court to determine whether Speaker Haugaard banning

Taylor from the House Floor would deter a person ofordinary firmness from continuing to engage

in political speech. This element is objective: "the question is not whether the plaintiff[herself]
was deterred, though how plaintiff acted might be evidence of what a reasonable person would

have done." Scheffler v. Molin. 743 F.3d 619,621 (8th Cir. 2014)(cleaned up). When applying

the ordinary firmness test, courts should be "mindful" that the "effect on freedom of speech may

be small, hut since there is no justification for harassing people for exercising their constitutional

rights it need not be great in order to be actionable." Garcia v. Citv ofTrenton. 348 F.3d 726,729

(8th Cir. 2003)(citation omitted). Taylor contends that access to the House Floor is an important

part of her job; it allows her to speak with several legislators at once, circulate bill sponsor sign

up sheets, and advocate for or against legislation. Doc.4 at     11-18. As Taylor tells it, Haugaard

banning her from the House Floor prevents her from representing the League in an effective

manner. Doc. 4 at T| 11. An ordinary lobbyist would be deterred from engaging in protected

conduct if, as a result, a public official significantly limited her ability to perform her job. See

Dickinson Leisure Indus.. Inc. v. Citv of Dickinson. 329 F. Supp. 2d 835, 847(S.D. Tex. 2004)

("It seems obvious that if a municipality were to use its police power to purposefully undermine a

citizen's livelihood, a citizen of ordinary ftrmness would think twice about exercising his or her

right to oppose the municipality on a matter of public debate."). Taylor's affidavit and the

attachments thereto suggest that Taylor has a fair chance of meeting the second element of the

retaliation test.


        The third element requires Taylor to show a causal connection between the ban and the

article. Aceording to Taylor's affidavit, Haugaard called her into his office, told her that she could

not publish the thoughts she expressed in the article, and directed her not to be on the House Floor

when it was open to the public vmtil further notice. Doc. 4 at ^ 8. The assistant sergeant of arms

then denied Taylor access to the House Floor a few days later, explaining that Haugaard had

instructed him to do so. Doc.4 atf 10. There appears to be a fair probability that Taylor can show
the requisite causal connection between the ban and her article. Because the record suggests that

Taylor has a fair chance of prevailing on the merits of her First Amendment retaliation claim, the

third Dataphase factor appears to favor granting the motion for a preliminary injunction.

        d) Public Interest

        The public interest favors access by the public to legislators, including access to legislators

by Taylor as executive director and lobbyist for the League and as lobbyist for the South Dakota

Police Chiefs' Association. The public interest disfavors elected officials retaliating against

journalists or columnists who write articles encouraging people to vote and criticizing closed-

minded legislators. This Court hopes that Haugaard was not doing that and had some other thought

in mind. This Court of course does not know that Haugaard in fact retaliated against Taylor for

the column she wrote, but Taylor's affidavit and attachments to that affidavit presents a prima facie

case of this. The public interest appears to strongly favor injunctive relief here.

       Therefore, it is

        ORDERED that a temporary restraining order enters under Federal Rule ofCivil Procedure

65(b)(2)enjoining Haugaard firom debarring,banishing,or restricting access by Taylor to members

of the South Dakota House of Representatives or the House Floor during those times when the

House Floor is open to the public and/or lobbyists. It is further

        ORDERED that this temporary restraining order expires at the earliest of 14 days firom its

issuance or the issuance by this Court of an order dissolving or modifying the order under Rule

65(b)(4). It is further

        ORDERED that the parties promptly notify this Court if any settlement or resolution is

reached, the terms of that resolution, and, if they so choose, the terms of any preliminary or

permanent injunction to enter.
Dated at   p.m., this 25th day of January, 2019.


                            BY THE COURT:




                            ROBERTO A. LANGE
                            UNITED STATES DISTRICT JUDGE
